Title: To Thomas Jefferson from George Jefferson & Company, 1 January 1799
From: George Jefferson & Company
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond 1st. Janr. 1799.
          
          We now forward your account—which has been delayed for some days, as we wish’d to make it up to the end of the year; and as we were desirous too, that the drafts mentioned in yours of the 17th. ultimo should be included. those in favor of Mr. Marks & Mr. Clarkson have not yet appeared.We received yesterday of Mr. Pendleton, as you will observe from the account, the further sum of One thousand dollars.
          We are most respectfully, & very sincerely Dear Sir, Your Obt. humble: servts. 
          
            Geo. Jefferson & Co.
          
        